internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-109222-01 date date x y a b state this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting that we rule that x is not a successor_corporation of y as defined by sec_1 b facts according to the information submitted x a domestic entity was incorporated under the laws of state on d1 on d2 x acquired all of the shares of y which was a corporation with a subchapter_s_election in effect and which had made qsub elections for its two subsidiaries a and b at the time of x’s acquisition of y none of the shareholders of x owned directly or indirectly any of the shares of y on d3 y was merged into x subsequent to the merger a previous shareholder of y acquired less than a interest in x d1 d2 d3 d4 plr-109222-01 law and analysis sec_1362 of the code provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after its first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 provides that a corporation is a successor_corporation to a corporation whose election under has be terminated if percent or more of the stock of the corporation new corporation is owned directly or indirectly by the same persons who on the date of the termination owned percent or more of the stock of the corporation whose election terminated the old corporation and either the new corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were the assets of the old corporation conclusion based solely on the information submitted and the representations made we conclude that x is not a successor_corporation within the meaning of sec_1 b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x otherwise qualifies as a small_business_corporation under b or that a and b otherwise meet the requirements of sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s david r haglund sincerely senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
